DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dust" on Pg. 37, line 21.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “dust” in the claim. 
Claims 1 and 3 recite the limitations, “a normal temperature” and “the normal temperature”, these limitations render the claim indefinite. See MPEP 2173.05(b)(I).
Claims 4, 5, 6 and 9 recites the limitation "the gradation weight ratio".  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a gradation weight ratio” in the claim or the parent claims. 
Claim 5 recites the limitation "the discharge port" on Pg. 40, line 21.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a discharge port” in the claim. 
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendenhall (US 4177080 A) teaches a process for producing asphalt-aggregate composition in which used asphaltic concrete is recycled by being heated and mixed in a rotatable drum into which flame and hot gases of combustion are directed.
Sasaki (US 4921730 A) teaches a method of and an apparatus for producing a heated recycled asphalt mixture, in which a new material and a normal-temperature waste material.
Swanson (US 5596935 A) teaches a combined soil remediation and HMA plant is provided having a rotary dryer, a rotary soil incinerator, and a refractory lined duct connecting the incinerator to the dryer and serving as a conduit via which hot gases, forming the primary and possibly sole heat source used to heat raw aggregate in the dryer, are conveyed from the incinerator to the dryer. The duct also acts as an afterburner in which volatile organic compounds, particles of contaminated dust, and other combustible products not destroyed in the incinerator are destroyed.
Swanson (US 6196710 B1) teaches an apparatus for making asphalt paving material including a dust collection and distribution system by which aggregate dust that is collected during the heating and drying of aggregate may be introduced into the mixing chamber and distributed over a substantial portion of the area of the mixing chamber.
Musil (US 20070070801 A1) teaches a counter flow VAM and RAP asphalt plant having concentric drums, each with a conveyor for introducing material, the concentric drums with a plurality of passages between them permitting material to move from the inner drum to the outer drum and from the outer drum into the inner drum.
Su (US 9206565 B2) teaches a hot recycling heating method for old asphalt mixture, includes the steps of: mixing old asphalt mixture with hot asphalt, with the temperature of the hot asphalt being higher than the temperature of the old asphalt mixture, but not higher than the standard temperature of heating asphalt; and heating the old asphalt mixture by heat exchange between the hot asphalt and the old asphalt mixture.
Svec (US 9457354 B2) teaches a continuous system for making shingles from recyclable material is provided comprising a milling device to receive recyclable material and process the recyclable material into particulate and a transfer device to receive and transfer the particulate from the milling device.
Crawford (US 10080987 B1) teaches a process for the production of Hot Mix Asphalt containing High Recycle/Reclaimed Asphalt. Unlike conventional processing systems, the presently disclosed system utilizes a combination of dryer design and cyclone and wet scrubber technology to remove dust, particulate matter and oil residue from hot gas emissions produced during the process and recycles it back into the system.
Swanson (US 10288349 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774